Exhibit 10.21

CAL DIVE INTERNATIONAL, INC.

ANNUAL BONUS PLAN

This Cal Dive International, Inc. Annual Bonus Plan (the “Plan”) is adopted by
Cal Dive International, Inc., a Delaware corporation (the “Company”).  The terms
of the Plan have been approved by the Company’s Compensation Committee of the
Board of Directors (the “Compensation Committee”) and are as follows:

I.

Purpose

The Plan is designed to increase stockholder value through effective use of
performance-based bonus awards, by providing key employees with additional
incentives through the grant of cash awards based on the performance of the
Company and the individual employee.

II.

Term

The effective date of this Plan is January 1, 2008.  The Plan will remain in
effect for successive fiscal years beginning on January 1, 2008 (each, a “Plan
Year”), until terminated by the Compensation Committee.

III.

Eligibility

The participants in this Plan (the “Participants”) shall be those employees of
the Company who have been selected by the CEO.  To be eligible to participate in
the Plan, employees must (a) have been full-time employees with the Company or
any of its subsidiaries for at least three months of the Plan Year and (b)
remain actively employed on a full-time basis through the payment date for such
Plan Year (usually March 15 of the following calendar year).  Directors who are
not employees of the Company shall not be eligible to participate in the Plan.  

IV.

Change in Eligibility Status

In making decisions regarding the selection of Participants, the CEO may
consider any factors that he or she may consider relevant.  However, the
following guidelines set forth the general parameters governing eligibility
based on the occurrence of the events described below:

(a)

New hire, Transfer, Promotion.  An employee who is hired, transferred or
promoted after March 1 of the Plan Year may participate in the Plan on a pro
rata basis as of the date the employee was hired, transferred or promoted.  An
employee who is hired, transferred or promoted prior to March 1 of the Plan Year
may participate based on a full Plan Year with no pro rata deduction.

(b)

Demotion.  An Award will generally not be made to an employee who has been
demoted because of performance during the Plan Year.

(c)

Termination.  An Award will generally not be made to any Participant whose
services are terminated prior to the bonus payment date for the Plan Year for
misconduct, failure to perform or other cause, as determined by management.





--------------------------------------------------------------------------------

(d)

Resignation.  An Award will generally not be made to any Participant who resigns
for any reason, including retirement, before the bonus payment date for the Plan
Year.  However, in management’s sole discretion, the Participant may be
considered for a pro rata Award, provided the Participant otherwise qualifies
for the Award.

(e)

Other Changes in Status.  A Participant whose status as an active employee is
changed prior to the bonus payment date for the Plan Year for any reason other
than the reasons cited above may be considered for a pro rata Award in
management’s sole discretion, provided the Participant otherwise qualifies for
the Award.  In the event that an Award is made on behalf of an employee who has
terminated employment by reason of death, any such payments or other amounts due
will generally be paid to the Participant’s estate.

The above guidelines are subject to the terms of any applicable severance or
similar agreements.  Nothing in the Plan shall confer any right to any employee
to continue in the employ of the Company.

V.

Performance-Based Bonus Awards

The CEO will determine a Performance-Based Bonus Award opportunity (the “Award”)
for each Participant, except in the case of the CEO and other Executive
Officers, for whom the Compensation Committee will determine the Award
opportunity.  Each grant of an Award opportunity shall specify the amount of the
Award that may be earned by the Participant upon his or her satisfaction of
specified Performance Goals, which shall be determined for his or her position
for the Plan Year.  The Performance Goals will be based on certain personal
performance measures that support the business plan of the Company, and will
identify how the Participant will support the achievement of such goals.

The Performance Goals established for each Participant will be based on an
eligible Participant’s achievement of certain individual performance goals
established for the Plan Year by the Participant and his or her supervisor.  For
each Plan Year, the CEO (and in the case of the CEO’s and other Executive
Officers’ Awards, the Compensation Committee) will determine the maximum
potential Award that may be earned by each Participant, and the percentage of
the total potential Award that may be earned upon the achievement of each
individual criteria or goal.  At the end of the Plan Year, management and the
Participant’s supervisor (and in the case of the CEO’s and other Executive
Officers’ Awards, the Compensation Committee) will evaluate the Participant’s
performance against the established criteria.  The payment of and the amount of
any Award paid shall be in the sole discretion of management (and in the case of
the CEO’s and other Executive Officers’ Awards, the Compensation Committee).
 The target mix and weighting of the Performance Goals for each Participant will
vary depending on the Participant’s role and responsibilities.

Payments of any Awards will be made by March 15 of the year following the Plan
Year.





2




--------------------------------------------------------------------------------

VI.

Administration of the Plan

Except with respect to the CEO and other Executive Officers, this Plan shall be
administered by the Company’s management.  Management shall have the authority
to interpret the provisions of this Plan and make final decisions with respect
to the entitlement of any employee to an Award.  Management retains the right to
discontinue or amend this Plan at any time.  Management may use discretion to
adjust the Award levels to account for events that impact the Participants’
ability to meet the Performance Goals described in Section V.  The CEO will be
responsible for establishing rules and regulations for the day-to-day management
of the Plan.  With respect to the CEO and other Executive Officers, the
Compensation Committee shall perform all of the actions and duties described in
this Section VI.

Nothing in this Plan is to be considered a guarantee of an Award.  The grant of
an Award under the Plan shall not constitute an assurance of continued
employment.  Any decisions by management or the Compensation Committee, as
applicable, are final and binding on all parties.  Payments under the Plan shall
be net of an amount sufficient to satisfy any federal, state or local
withholding tax liability.  This Plan shall be governed and construed under the
laws of the State of Texas.





3


